Exhibit 10.6

LOGO [g523016g96a98.jpg]

March 6, 2013

Kurt Ekert

Chief Commercial Officer

Travelport GDS

Dear Kurt:

This letter agreement (“Letter Agreement”) will amend the October 21, 2011
employment agreement between you and Travelport, LP, as previously amended by
the November 23, 2011 letter agreement (collectively, the “Employment
Agreement”). Capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Employment Agreement.

The Employment Agreement is amended as follows:

 

  1. Section 7(c)(iii)(C)(x), as well as the corresponding section (entitled
“Severance Pay”) on page 9 of the General Release, is amended by deleting the
phrase “one (1) times the Base Salary” and replacing it with “two (2) times the
Base Salary”.

Except as expressly set forth above, these amendments take effect upon the
parties’ execution of this Letter Agreement. Except as expressly amended herein,
the Employment Agreement remains in full force and effect as written.

Please indicate your acceptance of these terms by signing below.

Very truly yours,

/s/ Gordon Wilson

Gordon Wilson

President and CEO

Travelport, LP

By Travelport Holdings, LLC,

as General Partner

ACCEPTED AND AGREED TO:

 

/s/ Kurt Ekert Kurt Ekert March 11, 2013 Date